Citation Nr: 1529976	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1969 to December 1969 and on active duty from October 1974 to October 1976.  Thereafter, he served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board remanded the case in January 2015 to obtain outstanding service treatment records and for an addendum medical opinion.  The case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

The January 2015 Board remand requested that the AMC obtain outstanding service treatment records for the Veteran's first period of active duty for training, from June 1969 to December 1969, as well as his service in the Army Reserves.  If the records could not be obtained, the remand instructed that a formal determination be issued and documented within the claims file, and that the Veteran be informed of this determination and informed that he may submit evidence from alternative sources to establish his claim.  In a January 2015 letter, VA informed the Veteran that service treatment records from the Veteran's first period of active duty for training from June to December 1969, as well as records from the Veteran's Army Reserve service, had been requested.  However, there is no record of a request contained within the claims file, nor is there any response, or any additional records received.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).  The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Thus, the AMC should request these records until further efforts are futile. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of all service treatment records pertaining to the Veteran's first period of active duty for training from June 1969 to December 1969, as well as his service in the Army Reserves.  

If such records are unavailable, the claims file should be clearly documented to that effect, the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e), and the Veteran should be informed that he may submit evidence from alternative sources to establish his claim for service connection.

2.  Then, the AMC should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




